Name: Commission Regulation (EEC) No 2629/80 of 14 October 1980 amending Regulation (EEC) No 1091/80 laying down detailed rules for granting private storage aid in respect of beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 10 . 80 Official Journal of the European Communities No L 270/9 COMMISSION REGULATION (EEC) No 2629/80 of 14 October 1980 amending Regulation (EEC) No 1091 /80 laying down detailed rules for granting private storage aid in respect of beef and veal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 8 (2) thereof, Whereas Commission Regulation (EEC) No 1091 /80 (3 ), fixed the detailed rules for the granting of private storage aid in respect of beef ; Whereas it should be made clear that the same product cannot be the subject of a storage contract and at the same time be eligible under Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products (4) ; whereas to apply both systems simultaneously would have the effect in particular of compensating traders to an excessive extent in respect of certain of their financing costs ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 2 of Regu ­ lation (EEC) No 1091 /80 : '4 . The same products may not at the same time be subject to a private storage aid contract and to the provisions referred to in Article 5 ( 1 ) of Regulation (EEC) No 565/80 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply from 13 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 329, 24 . 12 . 1979 , p . 15 . (3 ) OJ No L 114, 3 . 5 . 1980 , p . 18 . ( «) OJ No L 62, 7 . 3 . 1980, p . 5 .